 

L

 

IN THE UNITED STATES DISTRICT COURT

 

Jth 28 2019
FoR THE DISTRICT oF MoNTANA C,e,k_ US Dis,,ic,e°u"
District Of Montana
Bi|tings
**i¢*********i¢***ie'*~k
UNITED STATES OF AMERICA
VS.
JESSE TYLER JOHNSON No. CR 18-109-BLG-SPW
DOB: XX/XX/1993 PETITION TO OPEN JUVENILE RECORDS

 

SSN: XXX~XX-5075

Whereas the above-name defendant entered a plea of Guilt_v to the offenses of Conspiracy to Possess

with Intent to Distribute Methamphetamine in violation of 21 U.S.C. § 846 and Possession with
Intent to Distribute Methamphetamine in violation of 21 U.S.C. § 841(a)(1), -in the United States

District Court for the District of Montana, the Petitioner requests all juvenile records pertaining to
the Defendant, including law enforcement, County Probation, County Welfare, Department of
Corrections records, and any records of alcohol, drug and mental health treatment, be made available
for the purpose of preparing a Presentence Investigation Report for the Court.

ijA/M/Yl LUz>(§a/q

U.S. Pro§ation Offlcer

Januarv 28. 2019
Date

:'<**~k******

ORDER

********~k*

THE COURT HAVING CONSIDERED THE AFOREMENTIONED PETITION does hereby order
the release of pertinent juvenile records held by any law enforcement agency, Probation Offlce,
Welfare Agency, or Department of Corrections to the Petitioner or authorized agency of the United
States Probation Offlce for the purpose of preparing a Presentence Investigation Report for the Court.

 

United States District Judge

M
Dated this g f day of , 2019.

